   Case 4:21-cr-00005-O Document 13 Filed 01/24/21                    Page 1 of 1 PageID 105



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                               NORTHERN DISTRICT OF TEXAS

                                        Fort Worth Division

                                                   )
UNITED STATES OF AMERICA                           )
                                                   )               4:21-CR-5-O
               v.                                  )
                                                   )
THE BOEING COMPANY,                                )
                                                   )
                                                   )
                        Defendant.                 )
                                                   )

                                               ORDER

       Upon the joint motion of the United States of America and the defendant, The Boeing

Company (the “Company”), for exclusion of time under the Speedy Trial Act, and finding in

accordance with 18 U.S.C. § 3161(h)(2) that prosecution has been deferred by the attorney for the

Government pursuant to written agreement with the Company for the purpose of allowing the

Company to demonstrate its good conduct, it is hereby:

       ORDERED that the parties’ joint motion is GRANTED; and it is further

       ORDERED that all further criminal proceedings in this matter, including trial, be

continued until further motion of the parties; and it is further

       ORDERED that this Court approves the exclusion from the computation of time in which

a trial must be commenced under the Speedy Trial Act a period of 3.5 years from the date on which

the Information was filed.

       Signed this 24th day of January 2021.



                                                           _____________________________________
                                                           Reed O’Connor
                                                           UNITED STATES DISTRICT JUDGE
